UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21236 Dreyfus Stock Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30 Date of reporting period: 6/30/13 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus International Equity Fund June 30, 2013 (Unaudited) Common Stocks98.5% Shares Value ($) Australia6.1% Dexus Property Group 2,023,160 1,979,808 Rio Tinto 26,026 1,246,519 Spark Infrastructure Group 1,374,450 2,180,908 Westfield Group 185,510 1,940,896 Westpac Banking 91,540 2,417,782 Finland1.6% Kemira 47,770 723,147 Sampo, Cl. A 47,650 1,856,977 France10.0% BNP Paribas 60,370 3,298,403 Cap Gemini 24,200 1,176,516 Dassault Systemes 7,150 874,648 Fonciere Des Regions 18,190 1,364,735 L'Oreal 7,170 1,178,263 Sanofi 42,160 4,369,327 Schneider Electric 22,470 1,629,986 Societe Generale 61,250 2,104,756 Germany9.0% Allianz 12,920 1,887,733 Bayer 38,370 4,091,914 Continental 10,600 1,415,614 Deutsche Lufthansa 63,030 a 1,279,453 Fresenius & Co. 10,410 1,283,330 Gerresheimer 16,820 974,266 Siemens 34,880 3,525,411 Hong Kong2.2% Sino Land 714,000 1,005,264 SJM Holdings 1,013,000 2,463,262 Ireland2.1% CRH 81,010 1,639,686 Smurfit Kappa Group 101,190 1,689,881 Italy2.1% Eni 76,590 1,573,153 Telecom Italia 2,707,170 1,881,692 Japan22.0% Aisin Seiki 37,700 1,442,544 Astellas Pharma 22,700 1,233,646 Daito Trust Construction 17,000 1,602,642 Fuji Heavy Industries 99,000 2,440,563 Hitachi 416,000 2,671,829 INPEX 368 1,536,116 Isuzu Motors 259,000 1,773,150 ITOCHU 103,000 1,189,101 Japan Tobacco 68,400 2,417,241 KDDI 62,400 3,246,461 Mitsubishi 98,300 1,683,925 Nihon Kohden 34,100 1,303,075 Nippon Shokubai 107,000 1,095,029 Nitto Denko 23,700 1,524,561 Omron 37,000 1,101,270 Seven & I Holdings 55,400 2,024,854 Sumitomo Metal Mining 92,000 1,025,933 Sumitomo Mitsui Financial Group 81,700 3,748,084 THK 46,900 985,950 Toyo Suisan Kaisha 40,000 1,330,913 Netherlands5.9% ING Groep 217,640 a 1,983,027 Koninklijke Philips Electronics 98,160 2,676,127 NXP Semiconductors 39,930 a 1,237,031 SBM Offshore 118,480 a 1,993,276 Unilever 38,390 1,511,844 Norway2.9% DNB 120,120 1,739,207 Petroleum Geo-Services 84,690 1,062,398 Telenor 37,480 742,893 TGS Nopec Geophysical 37,854 1,099,909 Singapore.7% United Overseas Bank 72,000 Spain.9% Red Electrica 26,340 Sweden1.1% Svenska Cellulosa, Cl. B 70,360 Switzerland10.5% ABB 101,200 a 2,197,461 Adecco 44,010 a 2,509,066 Cie Financiere Richemont, Cl. A 10,410 920,815 Novartis 57,020 4,050,651 Partners Group Holding 7,950 2,152,573 STMicroelectronics 166,800 1,502,646 Syngenta 4,250 1,663,014 Zurich Insurance Group 7,390 a 1,916,839 United Arab Emirates.2% Dragon Oil 46,410 United Kingdom20.7% Aberdeen Asset Management 379,720 2,210,817 Barclays 756,570 3,204,157 BHP Billiton 37,670 963,694 Diageo 77,290 2,210,032 Drax Group 115,460 1,022,928 Experian 115,540 2,008,612 ITV 809,450 1,724,827 Kingfisher 362,000 1,888,514 National Grid 177,110 2,009,553 Prudential 92,210 1,507,662 Rexam 76,334 554,382 Rio Tinto 53,411 2,179,560 Rolls-Royce Holdings 98,920 a 1,706,140 Royal Dutch Shell, Cl. B 103,290 3,418,492 SABMiller 29,950 1,436,049 Unilever 32,380 1,310,999 Vodafone Group 937,200 2,677,694 WPP 72,350 1,234,664 United States.5% iShares MSCI EAFE ETF 13,530 Total Common Stocks (cost $147,373,003) Preferred Stocks.9% Germany ProSiebenSat.1 Media (cost $1,011,671) 32,100 Other Investment.4% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $714,210) 714,210 b Total Investments (cost $149,098,884) % Cash and Receivables (Net) .2 % Net Assets % a Non-income producing security. b Investment in affiliated money market mutual fund. At June 30, 2013, net unrealized appreciation on investments was $11,174,635 of which $20,099,994 related to appreciated investment securities and $8,925,359 related to depreciated investment securities. At June 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Financial 24.3 Industrial 11.7 Health Care 10.8 Consumer Discretionary 10.4 Consumer Staples 9.5 Materials 8.9 Information Technology 7.0 Energy 6.9 Telecommunication Services 5.3 Utilities 4.1 Exchange-Traded Funds .5 Money Market Investment .4 † Based on net assets. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS June 30, 2013 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Euro, Expiring 7/2/2013 a 1,221,661 1,589,442 1,590,166 724 Sales: Proceeds ($) British Pound, Expiring 7/2/2013 b 513,301 780,007 780,710 (703 ) Japanese Yen, Expiring 7/2/2013 c 11,667,439 117,509 117,639 (130 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a JPMorgan Chase Bank b Goldman Sachs International c UBS The following is a summary of the inputs used as of June 30, 2013 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign Common Stocks+ 157,404,374 - - Exchange-Traded Funds 775,269 - - Mutual Funds 714,210 - - Preferred Stocks+ 1,379,666 - - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - 724 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - (833) - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended June 30, 2013 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Small Cap Equity Fund June 30, 2013 (Unaudited) Common Stocks99.9% Shares Value ($) Automobiles & Components2.8% Lear 25,440 1,538,102 Thor Industries 26,300 1,293,434 Banks8.7% Associated Banc-Corp 65,280 1,015,104 City National 26,307 1,667,075 Comerica 33,640 1,339,881 First Horizon National 94,975 1,063,720 Hancock Holding 4,980 149,749 SVB Financial Group 7,050 a 587,406 Synovus Financial 565,830 1,652,224 Webster Financial 45,820 1,176,658 Capital Goods6.3% AGCO 17,840 895,390 Armstrong World Industries 27,940 a 1,335,253 Carlisle 22,710 1,415,060 Regal-Beloit 9,320 604,309 Snap-on 17,150 1,532,867 Titan International 31,870 537,647 Commercial & Professional Services4.4% Clean Harbors 24,662 a 1,246,171 Equifax 17,430 1,027,150 Herman Miller 47,480 1,285,284 Robert Half International 26,380 876,607 Consumer Durables & Apparel4.0% Brunswick 26,060 832,617 Deckers Outdoor 25,530 a 1,289,520 Lennar, Cl. A 25,420 916,137 Toll Brothers 30,020 a 979,553 Consumer Services2.6% Cheesecake Factory 34,060 1,426,773 Hyatt Hotels, Cl. A 29,610 a 1,195,060 Diversified Financials4.1% E*TRADE Financial 115,890 a 1,467,167 Legg Mason 27,910 865,489 Raymond James Financial 41,210 1,771,206 Energy5.5% Cabot Oil & Gas 19,022 1,350,942 Helix Energy Solutions Group 64,970 a 1,496,909 McDermott International 32,600 a 266,668 Nabors Industries 61,970 948,761 Oceaneering International 19,110 1,379,742 Exchange-Traded Funds1.1% iShares Russell 2000 Value ETF 12,230 Food & Staples Retailing.9% Casey's General Stores 14,480 Food, Beverage & Tobacco2.2% Darling International 40,580 a 757,223 Green Mountain Coffee Roasters 18,690 a 1,402,871 Health Care Equipment & Services10.2% Air Methods 25,960 879,525 Allscripts Healthcare Solutions 102,550 a 1,326,997 HealthSouth 56,560 a 1,628,928 LifePoint Hospitals 27,820 a 1,358,729 MEDNAX 21,460 a 1,965,307 Omnicare 30,520 1,456,109 Universal Health Services, Cl. B 23,540 1,576,238 Insurance4.4% Old Republic International 87,660 1,128,184 ProAssurance 21,300 1,111,008 Protective Life 30,300 1,163,823 W.R. Berkley 24,470 999,844 Materials3.4% Allegheny Technologies 31,250 822,187 Cytec Industries 12,160 890,720 Louisiana-Pacific 30,270 a 447,693 Packaging Corporation of America 25,940 1,270,022 Media2.2% DreamWorks Animation SKG, Cl. A 37,750 a 968,665 New York Times, Cl. A 108,210 a 1,196,803 Pharmaceuticals, Biotech & Life Sciences1.5% Salix Pharmaceuticals 23,340 a Real Estate4.4% BioMed Realty Trust 57,900 b 1,171,317 Corporate Office Properties Trust 27,890 b 711,195 Corrections Corporation of America 24,090 b 815,928 DCT Industrial Trust 119,150 b 851,922 Douglas Emmett 33,310 b 831,084 Retailing6.7% American Eagle Outfitters 21,580 394,051 Best Buy 54,790 1,497,411 Children's Place Retail Stores 23,920 a 1,310,816 Finish Line, Cl. A 48,450 1,059,117 Guess? 36,480 1,131,974 Saks 92,840 a 1,266,338 Semiconductors & Semiconductor Equipment3.4% Microchip Technology 26,890 1,001,652 Semtech 5,750 a 201,422 Skyworks Solutions 36,420 a 797,234 Teradyne 78,600 a 1,381,002 Software & Services10.8% Akamai Technologies 23,090 a 982,479 CoreLogic 57,590 a 1,334,360 Global Payments 16,710 774,007 Jack Henry & Associates 21,400 1,008,582 MAXIMUS 9,740 725,435 MICROS Systems 31,190 a 1,345,848 Solera Holdings 22,730 1,264,925 Synopsys 39,505 a 1,412,304 Take-Two Interactive Software 91,150 a 1,364,516 Verint Systems 14,360 a 509,349 Technology Hardware & Equipment2.3% InvenSense 36,370 a 559,371 IPG Photonics 8,250 501,022 Vishay Intertechnology 89,670 a 1,245,516 Transportation3.2% Alaska Air Group 24,170 a 1,256,840 Landstar System 22,530 1,160,295 Werner Enterprises 30,710 742,261 Utilities4.8% Great Plains Energy 39,050 880,187 Hawaiian Electric Industries 42,440 1,074,156 NiSource 31,090 890,418 Portland General Electric 31,150 952,879 UGI 26,260 1,027,029 Total Common Stocks (cost $80,599,249) Other Investment.6% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $568,578) 568,578 c Total Investments (cost $81,167,827) % Liabilities, Less Cash and Receivables %) ) Net Assets % ETF - Exchange Traded Fund a Non-income producing security. b Investment in real estate investment trust. c Investment in affiliated money market mutual fund. At June 30, 2013, net unrealized appreciation on investments was $19,077,119 of which $20,329,837 related to appreciated investment securities and $1,252,718 related to depreciated investment securities. At June 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Software & Services 10.8 Health Care Equipment & Services 10.2 Banks 8.7 Retailing 6.7 Capital Goods 6.3 Energy 5.5 Utilities 4.8 Commercial & Professional Services 4.4 Insurance 4.4 Real Estate 4.4 Diversified Financials 4.1 Consumer Durables & Apparel 4.0 Materials 3.4 Semiconductors & Semiconductor Equipment 3.4 Transportation 3.2 Automobiles & Components 2.8 Consumer Services 2.6 Technology Hardware & Equipment 2.3 Food, Beverage & Tobacco 2.2 Media 2.2 Pharmaceuticals, Biotech & Life Sciences 1.5 Exchange-Traded Funds 1.1 Food & Staples Retailing .9 Money Market Investment .6 † Based on net assets. The following is a summary of the inputs used as of June 30, 2013 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 98,625,811 - - Exchange-Traded Funds 1,050,557 - - Mutual Funds 568,578 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Stock Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 20, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 20, 2013 By: /s/ James Windels James Windels Treasurer Date: August 20, 2013 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
